Citation Nr: 1010091	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for residuals of tonsil 
disability.

4.  Entitlement to service connection for an elbow 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for chest pain.

8.   Entitlement to service connection for a left wrist 
disability.

9.  Entitlement to service connection for acid reflux 
disease.

10.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for insomnia as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2001 to July 
2002 and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland Oregon, which denied service connection for all of 
the Veteran's claimed disabilities.  Jurisdiction over this 
case was subsequently transferred to the RO in New York, New 
York, as the Veteran moved to New York City.

The Veteran requested a Board hearing in her July 2008 VA 
Form 9.  The hearing was scheduled for December 3, 2009, and 
the Veteran was notified.  The Veteran failed to report for 
the hearing.  To the Board's knowledge, the Veteran has 
offered no explanation as to why she was unable to appear for 
the scheduled hearing, and she has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 

The issues of an elbow disability, residuals of a tonsil 
disability, bilateral hearing loss, tinnitus, chest pain, a 
left wrist disability, acid reflux disease, PTSD, and 
insomnia as secondary to PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current back disability began during the 
Veteran's active military service.  

2.  The Veteran's current neck disability began during the 
Veteran's active military service.  


CONCLUSIONS OF LAW

1.  Thoracic spine disability with arthritis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

2.  A neck disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claims for service connection 
for a back disability and a neck disability, the claims are 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

III.  Entitlement to service connection for neck and back 
disabilities

The Veteran claims that her current back and neck 
disabilities began during basic training during her active 
military service.  As the Veteran's neck and back 
disabilities have been treated at the same time in many 
instances, they will discussed together in this decision.

A review of the Veteran's service treatment records show 
countless complaints of back and neck pain.  In January 2002, 
the Veteran complained of back pain that radiated to the neck 
and shoulder.  She received physical therapy for her back and 
neck.  An October 2003 record notes treatment for mid-back 
pain that the Veteran reported began during basic training 
with a ruck march.  She had on incident where her pain was so 
intense that she had lost bowel and bladder function.  The 
medical officer examining the Veteran noted that she had no 
prior history of direct trauma prior to service.  She was 
athletic in her youth, swam and did ballet.  She has had no 
trauma events in theater.  An x-ray taken at that time showed 
no abnormalities in the lower back but the thoracic vertebral 
bodies at T4, T5, and T6 were unlike the others.  There were 
excessive overgrowth and flattening (lipping and decreased 
vertebral height).  The medical officer noted that this was 
indicative of advanced injury and arthritis, despite the fact 
that she is only 21 years old.  The medical officer wrote a 
DA3349 profile appropriate to her condition.  A December 2003 
service treatment records notes that the Veteran reported 
that her back pain began during basic training and that her 
back gave out during a march.  In December 2003, her exercise 
routine was modified.  In her post deployment health 
assessment, the Veteran complained of back pain and muscle 
aches.

Shortly after discharge but before she filed her claim for 
compensation, the Veteran sought treatment for her back and 
neck disabilities.  An August 2004 VA treatment record notes 
x-ray findings showing loss of usual curvature due to muscle 
spasm in the cervical spine.  There was also minimal thoracic 
spine degenerative arthritis.  In November 2004, the Veteran 
filed her claim for service connection for back and neck 
disabilities.  In a February 2008 VA treatment record, the 
Veteran reported having upper back pain.  She noted that it 
began when she injured her back during training in Oregon.  
She was diagnosed with acute back pain and prescribed pain 
medication.

The Veteran was scheduled for VA spine examinations in 
October 2005, June 2008 and October 2008.  The Veteran failed 
to report to any of these examinations, but she notified the 
VA that she missed the June 2008 examination due to her 
moving to New York City.  A new examination was scheduled in 
New York for October 2008, but the Veteran failed to report 
to this examination.  The regulations state that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  Therefore, the Board will make a determination of 
her claim based on the evidence of record.

Although the Veteran did not have a VA examination for her 
back and neck disability, the October 2003 service treatment 
record includes a detailed assessment of the Veteran's back 
disability.  The medical officer noted that there was no 
prior history of trauma to the Veteran's back before her 
military service.  The medical officer also determined that 
the Veteran had a current thoracic disability and arthritis 
based on x-ray findings.  In addition, a few months after the 
Veteran's discharged, x-ray evidence showed degenerative 
arthritis of the thoracic spine as well as loss of usual 
curvature of the cervical spine due to muscle spasm.  
In addition to the medical evidence of record, the Veteran 
has consistently reported that her back and neck disability 
began during basic training.  The Veteran reported this to be 
true during her military service and before she filed her 
claim for compensation for her back and neck disability.  For 
these reasons, the Board finds the Veteran's statements to be 
highly credible.  The Board also notes that there is no 
evidence contradicting the Veteran's contentions of 
continuity of low back symptomatology since service.  These 
contentions must accordingly be considered competent and 
credible evidence of continuity of symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  

In summary, the combination of treatment for neck and 
thoracic spine disabilities during service and very soon 
after the Veteran's discharge, as well as the Veteran's own 
competent and credible lay assertions, render it more likely 
than not that her diagnoses are attributable to service.  
Accordingly, service connection is warranted for a neck 
disability as well as a thoracic spine disability with 
arthritis, and these claims are granted in full.


ORDER

Service connection for a thoracic spine disability with 
arthritis is granted.

Service connection for a neck disability is granted.


REMAND

The claims file shows that the Veteran was scheduled for an 
audiological examination, a general medical examination, an 
initial evaluation for PTSD, and a spine examination in 
October 2005.  The Veteran failed to report to these 
examinations.  The Veteran was scheduled for a spine 
examination and nose, sinus, larynx and pharynx examination 
in June 2008.  The Veteran also failed to report to these 
examinations.  A note in the claims file indicates that the 
Veteran was unable to attend the June 2008 examinations due 
to her move to New York City.  The New York RO rescheduled 
the Veteran's spine examination and nose, sinus, larynx and 
pharynx examination for October 2008.  The Veteran failed to 
report to these examinations.  

The claims file shows treatment for a tonsil disability 
during and following the Veteran's service.  The treatment 
records show, however, that her tonsils were removed in June 
2007.  A VA examination is needed to determine if the Veteran 
has residuals of her tonsil disability. 

The treatment records do not indicated that the Veteran has a 
diagnosis of PTSD.  The United States Court of Appeals for 
Veterans Claims (the Court) most recently held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 
2009).  This is the case here.  The Veteran originally filed 
a claim for PTSD, but was diagnosed with adjustment disorder 
and anxiety disorder in August 2004.  At that time, the 
physician stated that it was unclear if the Veteran had 
symptoms of PTSD.  For these reasons, the Board finds that 
the Veteran should be afforded a VA examination to determine 
the current diagnosis of her psychiatric disorder and whether 
it is related to her military service.

A treatment record notes that the Veteran was seeing a 
counselor at Portland Community College after she was 
discharged.  There is no evidence that the RO attempted to 
obtain these records.  As they may be potentially relevant to 
her claim for service connection for a psychiatric disorder, 
an efforts should be made to obtain these records.

The Veteran may have a current elbow condition.  The August 
2004 VA treatment record noted probable medial epicondylitis 
of the Veteran's elbow.  The Veteran reported that she had 
had left forearm pain since deployment in Iraq.  

The records show that the Veteran may have insomnia and chest 
pain.  A March 2003 service treatment record noted a positive 
report of insomnia.  Insomnia and chest pain were also 
reported by the Veteran in the Post-Deployment Health 
Assessment. 

Questions as to the nature and etiology of Veteran's 
disabilities, including a left elbow disability, residuals of 
a tonsil disability, hearing loss, tinnitus, chest pain, a 
left wrist disability, acid reflux disease, insomnia due to a 
psychiatric disorder and a psychiatric disorder continue to 
be paramount in this appeal and must be addressed in the form 
of an examination.  The Board does not find that there is 
sufficient evidence in the claims file to make a decisions on 
these remaining claims.  As the Veteran has moved recently 
and changed her address, one further attempt to afford the 
Veteran VA medical evaluations and opinions is judged to be 
in order.  A remand is required to effectuate this 
examination request.  38 C.F.R. § 3.327 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any recent VA 
treatment records not already associated 
with the claims file.  

2.  The RO/AMC should ask the Veteran to 
provide information regarding the 
psychiatric counseling she received at 
Portland Community College (PCC) as it may 
be relevant to her claim for entitlement 
to service connection for her psychiatric 
disability.  The RO/AMC should attempt to 
obtain these records.

3.  The claims file shows that the Veteran 
has moved recently to New York City.  The 
RO/AMC should ensure that the notice of 
the following examinations is sent to the 
correct mailing address.  In addition, the 
notice of these examinations should be 
included in the claims file. 
  
4.  After item #1 is completed, the RO/AMC 
should schedule the Veteran for a VA 
examination, with an appropriate examiner, 
in order to ascertain the nature and 
etiology of any current left elbow 
disability, residuals of a tonsil 
disability, chest pain, left wrist 
disability, and acid reflux disability.  
All indicated testing should be conducted.  
After reviewing the entire record, the 
examiner should express opinions as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any currently diagnosed 
disability was initially manifested in 
service or is otherwise related to 
service.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  The 
examiner should state the bases for all 
opinions rendered.

5.  After item #1-2 are completed, the 
Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of any psychiatric 
disorder, to include PTSD, adjustment 
disorder and/or anxiety.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a multi-
axial diagnosis corresponding to the 
claimed disorders.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any currently diagnosed 
disability was initially manifested in 
service or is otherwise related to 
service.  The examiner should also opine 
as to whether the Veteran has insomnia and 
if so, whether is due to her psychiatric 
disorder.  

6.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss and tinnitus.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.

The examination must include pure tone 
threshold testing (in decibels) and 
Maryland CNC speech discrimination 
testing.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed bilateral hearing loss and 
tinnitus.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the disorders 
are etiologically related to service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

7.  The Veteran should be informed prior 
to the examinations that if she fails to 
appear for the examinations, the claims 
will be rated based on the evidence of 
record and the claims will be decided 
without the benefit of potentially 
favorable evidence.  38 C.F.R. 
§ 3.655(b).  

8.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination of 
any of the claims remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


